Order entered August 9, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-09-00758-CR

                          DONALD GENE BLANTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                              Trial Court Cause No. 15189

                                          ORDER
       Before the Court is appellant’s motion to extend time to file motion for rehearing, which

was filed on July 31, 2013. We GRANT the motion. Appellant’s time to file a motion for

rehearing is extended to September 9, 2013.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE